DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ arguments, filed on 12/08/21, have been approved and entered. They
have been fully considered. Rejections and/or objections not reiterated from previous
office actions are hereby withdrawn. The following rejections and/or objections are
either newly applied or reiterated. They constitute the complete set presently being
applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 5, 7, 12, 16, 25-26, 30, 38-41, 43, 47, 50, 52, 53, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. WO 2012/027625 in view of McDowell et al U.S. Patent No. 8,383,791.
Shen et al. discloses a labeled nucleotide comprising a nucleoside polyphosphate connected to a nucleic acid comprising a FRET label that comprises at least three luminescent molecules, including at least one donor molecule and at least one acceptor molecule (claims 1, 5 and 6 and [0200]). The FRET label may comprise two donors and one acceptor (claim 6) or three donors and one acceptor (claim 8, [0116]) or four donors and one acceptor ([0144]-[0145], [0151]).  The FRET label may comprise two FRET donors and two FRET acceptors or one FRET donor and three FRET acceptors ([0116]).
Shen et al. teaches that the labeled nucleotide may be used in a real-time nucleic acid sequencing reaction, wherein the nucleotide will be incorporated into a growing strand in nucleic acid synthesis ([0123]). Such a reaction inherently includes a template, a complementary primer and a polymerizing enzyme.
Shen et al. teaches that the labeled nucleotide can be used as components of small probes and exemplary attachment points include 3’- or 5’-terminus ([0218]-[0219]). Which is viewed to be inclusive of instant claims 39-40.
Shen et al. also discloses a kit comprising differentially labeled nucleotides, a polymerizing enzyme and a primer ([0100]).

McDowell et al teach oligonucleotides comprising multiple luminophore labels (i.e., 3-4 fluorophores) present on an oligonucleotide, wherein the distances between the labels is preferably 3-6 nucleotides (Example 9) (which is viewed to be inclusive of instant claims 2, 5, 7, and 12). McDowell et al teach that the oligonucleotide can comprise stem-loop structures and can contain fluorophore and quencher components (see Brief Summary col. 2-4). The length of a base pair is about 3.4 Angstroms; thus, the preferred spacing is about 10.2-20.4 Angstroms (which is viewed to be inclusive of instant claims 25, 26, 50). McDowell et al teach nucleic acid comprising a first strand and a second strand hybridized to the first strand (Example 9).  Using the spacing of 5-6 nucleotides between labels, two labels spaced 5-6 nucleotides apart are on opposite sides of the double stranded helix (which is viewed to be inclusive of instant claim 30).   McDowell et al teach guanines and cytosines each have the possibility of quenching fluorescence (column 29, line 50-column 30, line 15).  Thus, it would have been obvious to provide the label attachment sited distant from either a guanine or cytosine on the first strand. In addition, Table 7 of McDowell et al shows multiple oligonucleotides meeting the claimed limitations. Table 7 of McDowell et al also shows that one or more luminescent are integrated into nucleic acids and that the nucleic acids comprises fewer than 150, 100 or 50 bases (which is viewed to be inclusive of instant claims 38-39). McDowell et al teach an oligonucleotide wherein the fluorophore is selected from the group consisting of rhodamine-based dyes such as 6-carboxy-X-rhodamine (ROX), 6-carboxytetramethylrhodamine (TAMRA); a Cy family dye such as Cy3 or Cy5; other fluorophores such as NED or JOE, and Alexa dyes, Atto dyes, Dyomic dyes, Dyomic megastoke dyes and Thilyte dyes. (See claims). 
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II. It is also noted that the courts have held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (/n re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP § 2112.01 I.  Thus, an ordinary practitioner would have recognized that the results could be adjusted to maximize the desired results. Therefore, the placement of . 
Claims 1-2, 5, 7, 12, 16, 20, 22, 26, 29, 30, 38-41, 47, 50, 52, 53, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kong et al. WO 2010/117420 in view of McDowell et al U.S. Patent No. 8,373,791.
Kong et al. discloses a labeled nucleotide comprising a nucleoside polyphosphate connected to a nucleic acid comprising a FRET label that comprises at least three luminescent molecules, including at least one donor molecule and at least one acceptor molecule (claims 1 , 10 and 13, [0008], [0033], [0045], [0048], Fig 9). Kong et al. teaches the FRET label may comprise three chromophores, wherein a single chromophore may serve as both donor and acceptor chromophore ([0033]). Hence, the label contains 2 donors and 2 acceptors so that the donor:acceptor ratio is 1:1. Which is viewed to be inclusive of instant claims 2, 5, 7 and 12.
Kong et al. teaches making various compounds comprising a FRET label that include a desired FRET efficiency such as 85%. [0011]-[0012]. Which is viewed to be inclusive of instant claim 29.
Kong et al. teaches double-stranded peptide nucleic acids (PNAs) or DNA/PNA hybrid molecules may be employed as the linkers. By way of illustration, the persistence length of double-stranded nucleic acids, i.e., the length up to which the structure behaves more rod-like than rope-like, is approximately 50 nm, allowing for facile construction of rigid linkers up to and even beyond this length. In certain preferred 
Kong et al.  also teaches that the labeled nucleotide may be used in a real-time template-directed nucleic acid sequencing reaction ([0042]-[0043]). Such a reaction inherently includes a template, a complementary primer and a polymerizing enzyme. Various labeled nucleotides in a reaction may be reliably distinguished from one another ([0048]). Kits are also disclosed ([0100]-[0101]).


McDowell et al teach oligonucleotides comprising multiple luminophore labels (i.e., 3-4 fluorophores) present on an oligonucleotide, wherein the distances between the labels is preferably 3-6 nucleotides (Example 9) (which is viewed to be inclusive of instant claims 2, 5, 7, and 12). McDowell et al teach that the oligonucleotide can comprise stem-loop structures and can contain fluorophore and quencher components (see Brief Summary col. 2-4). The length of a base pair is about 3.4 Angstroms; thus, the preferred spacing is about 10.2-20.4 Angstroms (which is viewed to be inclusive of instant claims 25, 26, 50). McDowell et al teach nucleic acid comprising a first strand and a second strand hybridized to the first strand (Example 9).  Using the spacing of 5-6 nucleotides between labels, two labels spaced 5-6 nucleotides apart are on opposite sides of the double stranded helix (which is viewed to be inclusive of claim 30).   McDowell et al teach guanines and cytosines each have the possibility of quenching fluorescence (column 29, line 50-column 30, line 15).  Thus, it would have been obvious to provide the label attachment sited distant from either a guanine or cytosine on the first strand. In addition, Table 7 of McDowell et al shows multiple oligonucleotides meeting the claimed limitations. Table 7 of McDowell et al also shows that one or more luminescent are integrated into nucleic acids and that the nucleic acids comprises fewer than 150, 100 or 50 bases (which is viewed to be inclusive of instant claims 38-39). McDowell et al teach an oligonucleotide wherein the fluorophore is selected from the group consisting of fluorescein-based dyes rhodamine-based dyes such as 6-carboxy-X-rhodamine (ROX), 6-carboxytetramethylrhodamine (TAMRA); a Cy family dye such as Cy3 or Cy5; other fluorophores such as NED or JOE, and Alexa dyes, Atto dyes, Dyomic dyes, Dyomic megastoke dyes and Thilyte dyes. (see claims). 
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II. It is also noted that the courts have held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (/n re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). See MPEP § 2112.01 I. Therefore, the placement of the labels in specific regions of the nucleotide alternatively merely represents an obvious variant and/or routine rearrangement of the labels of the cited prior art to result in a substantially identical structure. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7, 12, 16, 20, 22, 25-26, 29-30, 38-41, 43-44, 47, 50, 52-53, 56, 63-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 14-16, 18-19, and 23-24, 44-48 of copending Application No. 16,043,547 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a labeled nucleotide comprising a nucleotide nucleoside polyphosphate connected to luminescent labels via a nucleic acid linker. The term “two or more luminescent labels” of the reference application is viewed to be inclusive of the “three luminescent molecules” of the instant application. They both claim that at least one luminescent molecule can be attached at an abasic site on the nucleic acid (see claim 44 for example of the instant application and claim 1 of the reference application which claims “at least one luminescent molecule is attached to the nucleic acid via a glycolamine spacer molecule” which is considered an abasic attachment in the instant specification .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        21 January 2022